                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

COTY MAYFIELD AND NICOLE
STRICKER,
                                                                         ORDER
       Plaintiffs,
v.                                                               Case No. 19-cv-256-jdp

WISCONSIN RAPIDS POLICE
DEPARTMENT, ET AL.,

       Defendants.


       Plaintiff Coty Mayfield, an inmate in the custody of the Waupaca County Jail, has

filed a proposed civil complaint. Plaintiff is an inmate and, therefore, subject to the 1996

Prisoner Litigation Reform Act. Plaintiff has requested leave to proceed without prepayment

of the filing fee, and submitted an uncertified inmate transaction statement to support this

request. This statement is insufficient to determine whether plaintiff qualifies for indigent

status because plaintiff has not submitted a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint.

       For this case to proceed, plaintiff must submit the certified trust fund account

statement (or institutional equivalent) no later than April 25, 2019. If I find that plaintiff is

indigent, I will calculate an initial partial payment amount that must be paid before the court

can screen the merits of the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff

will be required to pay the balance of the filing fee in installments.




                                                1
                                                ORDER

        IT IS ORDERED that plaintiff Coty Mayfield may have until April 25, 2019 to

submit a certified trust fund account statement for the period beginning approximately

October 3, 2018 and ending approximately April 3, 2019. If, by April 25, 2019, plaintiff

fails to respond to this order, I will assume that plaintiff wishes to withdraw this action

voluntarily. In that event, the case will be closed without prejudice to plaintiff filing the case

at a later date.




                   Entered this 4th day of April, 2019.

                                         BY THE COURT:

                                         /s/

                                         PETER OPPENEER
                                         Magistrate Judge




                                                   2
